Case 20-00093-amc        Doc 4    Filed 07/01/20 Entered 07/01/20 16:14:39         Desc Main
                                  Document      Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                 )
                                       ) Chapter 7
CHERRY BROS., LLC.,                    ) Case No. 19-11644-amc
                                       )
                     Debtor.           )
____________________________________)
                                       )
Gary F. Seitz, as Chapter 7 Trustee of )
the Estate of Cherry Bros., LLC.,      )
                                       )
                     Plaintiff,        )
               v.                      ) Adv. Proc. No.: 20-00093-amc
                                       )
Quick Delivery Service, Inc.,          )
                                       )
                     Defendant.        )
____________________________________)

               NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING

         PLEASE TAKE NOTICE THAT, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), made applicable to adversary proceedings by Federal Rule of Bankruptcy

Procedure 7041, Plaintiff voluntarily dismisses the above-captioned adversary.

Dated: July 1, 2020          GELLERT SCALI BUSENKELL & BROWN, LLC

                                     By: /s/ Holly S. Miller
                                             Holly S. Miller, Esquire
                                             8 Penn Center
                                             1628 John F. Kennedy Blvd., Suite 1901
                                             Philadelphia, PA 19103
                                             Telephone: (215) 238-0012
                                             Fax: (215) 238-0016
                                             E-mail: hsmiller@gsbblaw.com

                                            Counsel for Chapter 7 Trustee
